DETAILED ACTION

This Office Action is in response to the application as originally filed 07/20/2021. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0250068 to Lee et al. (“Lee068”) in view of US2022/0247605 to Rekaya et al. (“Rekaya”) (the comments/references put in parentheses apply to the prior art) 
RE claims 1, 10 and 16, Lee068 discloses a beamforming method; a beamforming control apparatus and a cloud radio access network (C-RAN) system using a deep neural network (e.g. Lee068 Title, Paras [0059], [0066]-[0067], [0131]-[0132], [0137]:: a machine learning wireless communication system and  plurality of transmitters including  a beamforming method and apparatus using deep neural networks), the deep neural network comprising an input layer (e.g. Lee068, Para [0068]: input layer), L hidden layers (e.g. Lee068 Para [0068] ‘M’ hidden layers), and an output layer (e.g. Lee068, Para [0068]: output layer), and the beamforming control apparatus comprising a processor and a memory storing instructions executable by the processor (e.g. Lee068 Fig. 8 and Paras [0139], [0149]) and the beamforming method comprising: obtaining channel information h between a base station and K terminals and a transmit power limit value P of the base station, and inputting h and P into the input layer (e.g. Lee068, Figs. 2b, 5-6  and Paras [0058], [0060]-[0061]: obtains channel information between a transmitter and a receiver and a transmit power value of the transmitter and applies the channel and transmission power information into the input layer of the DNN model to derive beamforming vectors); and performing beamforming on signals to be transmitted to the K terminals using beamforming vectors derived using the output layer and at least one activation function (e.g. Lee068, Paras [0060]-[0066], [0101]-[0104]: performs beamforming on the signals to be transmitted based on derived beamforming vectors in the deep neural network using the output layer and at least one activation function) wherein the base station transmits the signals to the K terminals using M transmit antennas (e.g. Lee068 Step S650 of Fig. 6 and Paras [0059], [0131]-[0132], [0137]: transmits the signals to the receivers using Nt transmit antennas), wherein the plurality of RRHs are configured to: perform beamforming on the signals to be transmitted to the K terminals by using the beamforming vectors, and transmit the beamformed signals to the K terminals (e.g. Lee068, Paras [0060]-[0066], [0101]-[0104]: performs beamforming on the signals to be transmitted to plurality receivers).
The subject matter of claims 1, 10 and 16 differs from Lee068 in that Lee068 does not explicitly recite the claim language “inputting” as recited.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Lee068’s disclosure of applying the channel and transmission power information into the input layer of the DNN model to derive beamforming vectors, based on the obtained channel information between a transmitter and a receiver and transmit power value of the transmitter, as taught by Lee068 (e.g. e.g. Lee068, Figs. 2b, 5-6  and Paras [0058], [0060]-[0061]) can be construed as Lee068 teaches and fairly suggests said claim language. Besides, inputting data information (i.e. channel and power) in to an input layer of deep neural network (DNN) in order to compute vector output is well established in communication systems which use deep learning methods (see for example, Figs 4-5 and Paras [0182]-[0185] of Rekaya). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Lee068 with the knowledge generally available to one of ordinary skill in the art or with Rekaya’s teaching or suggestion for the purpose of computing output vectors of the previous layer (see for example, Rekaya, Para [0185]). Therefore one of ordinary skill in the art, such as an individual working in a field related to power and data distribution over network communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 10 and 16.
 
RE claims 2, 11 and 17, Lee068 discloses the beamforming method and control apparatus according to claims 1, 10 and 16, respectively, wherein the output layer includes M x K nodes (e.g. Lee068 , Para [0068] plurality of output layers (i.e. nodes)), and each node group is configured in a direct beamforming learning (DBL) scheme of directly outputting a beamforming vector for each terminal (e.g. Lee068, Fig. 6 Paras [0059]-[0066], [0101]-[0104] [0131]-[0132], [0137]: performs beamforming on the signals to be transmitted based on derived beamforming vectors in the deep neural network using the output layers, and transmits the signals to the receivers using Nt transmit antennas). 
The subject matter of claims 2, 11 and 17 differs from Lee068 in that Lee068 does not explicitly discloses the feature: wherein the M x K nodes are grouped into K node groups each composed of M nodes.  as recited.  However, Rekaya teaches or suggest, in the same technical field wherein the M x K nodes are grouped into K node groups each composed of M nodes (see for example, Fig 4 and Para [0182]: an output layer 405, wherein each layer of the output layer comprises a plurality of computation nodes). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Lee068 with Rekaya’s teaching or suggestion for the purpose of computing output vectors of the previous layer (see for example, Rekaya, Para [0185]). Therefore one of ordinary skill in the art, such as an individual working in a field related to power and data distribution over network communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 2, 11 and 17.

RE claim 3, Lee068 discloses the beamforming method according to claim 2, wherein the at least one activation function includes a function for limiting the beamforming vector for each terminal in order to satisfy the transmit power limit value P (see for example, Lee068 Para [0069], [0158]).  

RE claim 4, 12 and 18, Lee068 discloses the beamforming method and control apparatus according to claims 1, 10 and 16, wherein the output layer includes 2K nodes, the 2K nodes are grouped into two node groups each composed of K nodes, and each node group is configured in a feature learning (FL) scheme of outputting K predicted values included in an optimal beamforming solution (e.g. Lee068 , Paras [0066], [0068]: plurality of output layers (i.e. nodes) with deep learning techniques for deriving beamforming vectors).  

RE claims 13 and 19, Lee068 discloses the beamforming control apparatus according to claims 10 and 16, wherein the output layer includes K nodes, and the K nodes are configured in a simplified feature learning (SFL) scheme of outputting K predicted values included in an optimal beamforming solution based on approximation according to uplink-downlink beamforming duality and diagonal dominance (e.g. Lee068 , Paras [0066], [0068], [0149]: plurality of output layers (i.e. nodes) with deep learning techniques for deriving beamforming vectors based on approximation according to uplink/downlink beamforming).  


Allowable Subject Matter
Claims 5-9, 14-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632